                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


 TERESA KINSELLA,
                                                     CASE NO.: 8:18-CV-00285
                        Plaintiff,

        vs.
                                                     STIPULATED PROTECTIVE ORDER
 FIRST DATA RESOURCES, LLC, and
 FIRST DATA CORPORATION,

                        Defendants.


       This matter is before the Court on the parties’ Joint Motion for Protective Order. (Filing
No. 17.) The motion is granted.

       Accordingly,

       1.      Information (whether in the form of documents, interrogatory responses, deposition

testimony, or other form) produced or exchanged by any of the parties to this action, or any of their

attorneys, concerning employment and/or personnel records, medical/health information and/or

records, criminal records and/or information, educational records not otherwise public, wage

information and non-public, proprietary business records, documents and financial data, and trade

secret information shall not be disclosed except as provided in this Order. The above information

shall hereafter be referred to as "Confidential Information" in this Order, and shall be designated

as such pursuant to paragraph 3, below. Counsel for the party designating any information as

confidential may, in writing and without Court approval, agree to release any of the Confidential

Information from the requirements of this Order. Defendants shall not designate as “Confidential”

any of Plaintiff’s own personnel records or medical/health information to restrict Plaintiff’s usage

of such documents herein, but Defendants shall itself treat such information as “Confidential”

under this Order.
       2.      All Confidential Information produced or obtained from any other party in the

course of this action, through discovery or otherwise, shall be used by the party to whom such

information is produced solely for the purpose of this litigation and for no other purpose and the

Confidential Information shall not otherwise be disclosed to any other persons than those

designated in Paragraph 4, below. Confidential Information may be used in a manner consistent

with the terms of this Order and subject only to the limitations stated in this Order, in pretrial

discovery and at the trial or preparation for trial and any appeals of this action.

       3.      Documents or information produced or provided by the parties during the course of

discovery may be designated as “Confidential Information” as long as the party seeking

confidentiality has a good faith belief that such document or information is entitled to

confidentiality under the terms of this Order. To designate information as “Confidential,” the

producing party shall place a legend or stamp upon the document that places the recipient on

reasonable notice that it contains “Confidential” information. Inadvertent failure to designate as

“Confidential” shall not be construed as a waiver, in whole or in part, and may be corrected by the

producing party by written notification to the recipient promptly upon discovery of the failure to

designate. Any use of such documents prior to actual notice of designation as “Confidential” shall

not constitute a violation of this Order.      The parties will follow the Court’s administrative

procedures for electronically filing documents subject to this Protective Order.

       4.         Neither the Confidential Information nor its contents shall be disclosed to any

person, without the agreement of the party designating the information as confidential,

PROVIDED that counsel may, without further agreement or Court order, disclose Confidential

Information or its contents to the following persons for use solely in connection with this action:




                                                  2
       a.      The named parties to this action, all of whom have agreed to be bound and are

               bound by the terms of this Order;

       b.      Plaintiff’s spouse;

       c.      Attorneys and legal assistants of counsel’s firm and to any other employees of

               counsel’s firm who shall handle the Confidential Information under normal office

               procedure;

       d.      Experts or consultants retained by the parties in this action, and non-retained

               experts (i.e., treating medical providers);

       e.      Any person who is an officer, director or employee of any reproduction or litigation

               document handling service whom counsel specifically authorizes to work on this

               case;

       f.      Any person from whom testimony is being taken, has been taken or is reasonably

               expected to be taken in this action (whether in deposition or at trial), at a reasonable

               time before such testimony or during such testimony;

       g.      The Court and its personnel before which this action is pending and any members

               of a jury; and

       h.      Any court reporters and/or videographers present in their official capacity at any

               hearing, deposition or other proceeding in this action.

       5.      Except for the persons referenced in subparagraphs 4(g) and (h) above, counsel

shall: (a) instruct all persons identified in Paragraph 4 above to maintain the confidentiality of

information protected by this Order; and (b) furnish all such persons a copy of this Order. Plaintiff

and Defendants are specifically forbidden from disclosing the opposing party’s Confidential

Information to any family member (except for Plaintiff’s spouse) or any attorney with whom either




                                                  3
Plaintiff or Defendants consult, whose law firm has not entered a notice of appearance in this case.

Each person referred to in subparagraph 4(d), who has been shown or given access to Confidential

Information, or information derived therefrom, shall sign an acknowledgment stating that he or

she has read a copy of this Order and agrees to be bound by its provisions, which acknowledgment

shall be retained by counsel for the receiving party who provides such material or information to

such person. A copy of the acknowledgment will be delivered to the opposing counsel, upon

request, after the parties have designated experts. Acknowledgments executed by non-testifying

expert witnesses shall not be subject to the preceding disclosure requirement.

       6.      In the event Confidential Information is used in depositions, the reporter shall be

instructed either by a statement on the record by counsel at the time of the deposition, or by written

notice to all counsel within thirty (30) days after the receipt of the transcript that the portions of

the depositions relating to the Confidential Information, as well as any “Confidential” documents

used as exhibits, shall be maintained under separate cover, with each page thereof clearly marked

as “Confidential” or words to that effect.

       7.      The parties will seek the permission of the Court before filing any documents under

seal by filing a motion with the court and being granted leave to file the information under seal.

Upon such leave, the parties shall follow the administrative procedures of the Court for filing any

documents under seal. All materials designated as Confidential Information that are filed with the

Court, and any pleading, motion or other papers filed with the Court containing or disclosing such

information, shall be filed and kept under seal until further order of the Court; provided, however,

that such information shall be available to the Court and other persons to whom Confidential

Information may be disclosed in accordance with paragraph 4 of this Protective Order.




                                                  4
       8.      Except for this action, the parties agree that if a party is required by law or order of

governmental or judicial body to release Confidential Information produced by another party or

third party as to which it obtained access pursuant to the Protective Order, the party so required

shall notify the producing party or third party in writing within three (3) working days or receipt

of actual notice or within three (3) working days of the determination that the Confidential

Information is to be released or within three (3) working days prior to such release, whichever is

soonest, to permit the producing party or third party to contest the release.

       9.      This Order has no effect upon, and its scope shall not extend to, any party’s use of

its own Confidential Information. For the purposes of this paragraph, Plaintiff’s “own Confidential

Information” shall include Plaintiff’s personnel records and medical/health information in the

possession of Defendant.

       10.     Producing or receiving materials or otherwise complying with the terms of this

Order shall not (a) operate as an admission by any party that any particular discovery material

contains or reflects any Confidential Information or a trade secret under applicable law; or (b)

prejudice in any way the rights of any party to object to the production of documents it considers

not subject to discovery or otherwise protected from or limited in discovery on the basis of

privilege or otherwise; or (c) prejudice in any way the rights of a party to seek a Court

determination regarding whether particular discovery materials should be produced; or (d)

prejudice in any way the rights of a party to apply to the Court for any additional protection with

respect to the confidentiality of information as that party may consider appropriate.

       11.     At the conclusion of this case, all Confidential Information and copies thereof in

the possession, custody, or control of any party or its attorneys shall be maintained in the

possession, custody, or control of counsel for the party and shall be withheld from all other persons




                                                  5
following the conclusion of this case. Counsel for the parties agree that said Confidential

Information will be maintained in the regular course of business and in accordance with Counsel’s

document retention policies and/or practices. At the request of the producing party, the recipient

shall destroy all such materials and certify in writing that the materials have been destroyed.

       12.     Any party may at any time and for any reason seek modification of this Protective

Order. In the event either party disputes the appropriateness of the other’s designation of

documents or information as confidential pursuant to this Order, then the party shall first attempt

to resolve the issue with opposing counsel and then, if unsuccessful, may apply to the Court for an

order declaring specific documents or information to be removed from the Protective Order and

no longer treated as confidential. This Protective Order can be modified only by written agreement

approved by the Court or by Order of the Court. Each party reserves the right to object to any

party’s motion or request to modify this Protective Order.

       DATED this 7th day of November, 2018.



                                                      BY THE COURT:

                                                      s/ Susan M. Bazis
                                                      United States Magistrate Judge




                                                 6
